DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23 are new. Claims 2-5, 7, 10, 11, 14, and 18-20 are amended. Claims 1, 6, 8, 9, 12, and 17 are canceled. Claim Claims 13, 15, and 16 are as previously presented. 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not entirely persuasive. While applicant is correct that the Bae reference itself fails to meet the limitations of claim 11. Applicant argued that one of ordinary skill in the art would not have been motivated to modify the 3d printer of Bae with the perpendicular flow path of Larsen, specifically stating that a non perpendicular flow path would impair and possibly destroy the printer nozzle of Bae for its intended function.
Applicant’s argument is not found persuasive as the examiner does not agree that the combination of Larsen with Bae would impair Bae’s selection of diameters of the output. Specifically nothing about the differing diameter hole sizes requires a perpendicular flow path, a non-perpendicular flow path still could lead to holes of varying sizes and still achieve the benefits as taught by Larsen. Applicant argued that the combination would be costly and complex, but the examiner does not see how the modification of the flow path would significantly change either part as a bent flow  path could be implemented simply with a new nozzle being formed/installed. As such, applicant’s arguments were not found 
With respect to the 112b rejection of record, the rejection is withdrawn in view of the cancelation of claim 12. However, as the subject matter of claim 12 has been brought into claim 11, the issue still needs to be considered. Applicant argued that  “there is a difference between the rate at which printing material is extruded and the rate at which a 3D print is formed which is due to stacking” and that the amended claim 11 should not be rejected under 35 USC 112b. 
This is not found persuasive as the current claim language is still unclear as the claim reads “extrude the 3D printing material… at a feeding speed, Vt, … at a 3D printing speed of at least Vp, and has a speed ratio (Vt/Vp) that ranges from 0.1 to 10”. Firstly it is unclear how the two “speeds” are meant to be compared, i.e. if all the material forms the stacked output is the ratio 1 as all fed material is also a part of the print or is it supposed to be a comparision of the length of material extruded in mm/s to the height at which the stacked output grows in mm/s or some other comparison. Also the use of at least Vp makes it unclear as it seems Vp could just be a minimum stacking speed and not related to the actual 3d printing speed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 2-5, 7, 10, 13-16, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is unclear as to how the two “speeds” are meant to be compared, i.e. if all the material forms the stacked output is the ratio 1 as all fed material is also a part of the print or is it supposed to be a comparision of the length of material extruded in mm/s to the height at which the stacked output grows in mm/s or some other comparison. Also the use of at least Vp makes it unclear as it seems Vp could just be a minimum stacking speed and not related to the actual 3d printing speed.  The examiner is interpreting the claim as if the ratio is 1 if the travel speed of the print head is equal to the rate at which material is deposited from the print head. 
Claims 2, 3, 4, 5, 7, 10, 13-16, 18, 21, and 22 are rejected as being dependent upon rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 11, 3, 4, 5, 7, 10, 13-16, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, of record) in view of Larsen (US20150224699A1, of record) and Houben (US 20150290878 A1, of record).
	With respect to claim 11, Bae teaches a 3D printer comprising: at least one nozzle unit comprising the nozzle of claim 1 (nozzle variable stage, Figs. 2-4, see rejection of claim 1 above); a nozzle-shifting unit configured to shift the at least one nozzle unit in all directions (P0009, moves in X, Y, and Z direction relative to the output area); and an output area under the at least one nozzle unit and on which the 3D printing material extruded from the nozzle is stacked and an output is formed (bottom plate 20, Fig. 1 NOTE: P0023, invention is an improvement on the prior art shown in Fig. 1, maintains many features thereof) a discharge port in a bottom surface of the nozzle and configured to extrude the 3D printing material (injection holes 522, Figs. 2-4), the discharge port being eccentrically located with respect to a center of the bottom surface (Fig. 2, eccentric with respect to nozzle body 520, P0019).
 	Bae fails to teach wherein the flow path is connected to the discharge port in a direction that is not perpendicular to the bottom surface, teaching it being perpendicular (Fig. 2). In the same field of endeavor, additive manufacturing, Larsen teaches a flow (Fig. 5, P0030-P0033). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae to have a bent connection in order to increase the strength of the bond between deposited layers (P0032-P0033).
	Bae as modified above fails to explicitly teach the 3D printer further comprising a driving unit for displacing the output area vertically, appearing to teach the nozzle moving vertically instead (P0009, Fig. 1). In the same field of endeavor, additive manufacturing, Houben teaches that it is well known to move the output area instead (P0006).  It would have been obvious to one of ordinary skill to make the output area movable in the vertical direction, using another known method of achieving vertical displacement between the nozzle and output area. 
	With respect to the limitation "wherein the 3D printer is configured to extrude the 3D printing material from the respective printer nozzle unit onto the output area at a feedinq speed, Vt, to form the stacked output as a 3D print at a 3D printinq speed of at least Vp, and has a speed ratio (VtNp) that ranges from 0.1 to 10" as Fig. 1 of Bae shows all extrude material forming the stacked output and as such the speed ratio of the feeding speed and the printing speed would be 1 as the rate of extrusion and travel of the printhead are the same. 
	With respect to claim 3, While Bae fails to explicitly teach a relative size of the nozzle and discharge port, it would have been obvious to one of ordinary skill in the art to looking at the four differently sized holes of Bae and Fig. 4 which shows several of the holes appearing to fit the limitations, especially the largest hole which appears to 
In re Mraz, 173 USPQ 25 (CCPA 1972)
While patent drawings are not to scale, relationships clearly shown in the
drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).

	With respect to claim 4, Bae further teaches wherein the discharge port has a circular shape (Fig. 4).
	With respect to claim 5, Bae further teaches wherein the bottom surface has a circular shape, an oval shape, or a polygonal shape (Fig. 4).
	With respect to claim 7, Bae is silent on the shape of the flowpath, only showing in as linear in 2D (Fig. 2). In the same field of endeavor, additive manufacturing, Larsen teaches a flowpath with a tub shape of which a vertical cross-section of a rotational axis is polygonal (Fig. 5, P0030-P0031). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae above to have this tub shape flowpath and outlet in order to increase the strength of the bond (P0032-P0033).
	With respect to claims 10 and 21, Larsen further teaches wherein the nozzle comprises a bent portion (Fig. 5). With respect to the limitation "so that the output has a strain rate level that is variable by controlling number of bent portions" This appears to be a design variable choice and as the claim is directed to the 3D printer itself and the combination as applied above meets the structural limitation of having a bent portion the combination is considered to meet the claim limitations.  
	With respect to claim 13, while Bae fails to explicitly teach depositing at least one curled area, this is not a structural limitation of the 3d printer, but rather an intended use 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

	With respect to claim 14, while Bae fails to explicitly teach depositing one of the recited patterns, this is not a structural limitation of the 3d printer, but rather an intended use of the 3d printer. As the 3d printer as taught by Bae can move in all directions, it would be capable of depositing several of these patterns, especially a straight one. Therefore the 3d printer of Bae meets this limitation.
	With respect to claim 15, while the examiner notes that this is not a structural limitation, but rather an intended use of the 3d printer, Bae further teaches wherein the output formed on the output area has a multilayer structure formed by stacking at least two layers of the 3D printing material (P0009).
	With respect to claim 16, while Bae fails to explicitly teach depositing one of the multilayer structures, being silent on the details thereof. However, as Bae is capable of printing curled areas and printing multilayer structures i.e. printing on deposited layers, Bae would be capable of performing these intended uses and as such meets the structural limitations of the claim. 
	With respect to claim 18, Bae further teaches wherein the 3D printer uses fused filament fabrication (FFF) (P0020, filament type 3D printer).
	With respect to claim 22, Bae further teaches wherein the output formed on the output area has a multilayer structure formed by stacking at least two layers of the 3D printing material (Fig. 1).
5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, of record) in view of Larsen (US20150224699A1, of record) and Houben (US 20150290878 A1, of record) as applied to claim 11 above, and further in view of McKiel (US 20170165917 A1, of record ).
	With respect to claim 2, the combination as applied above is silent on the specific dimensions of the nozzle. In the same field of endeavor, additive manufacturing, McKiel teaches fused filament deposition typically occurs on filaments in the range of 1 to 3 mm (P0003). As such it would have been obvious to one of ordinary skill in the art to modify the combination by specifically sizing it according to these known sizes in an attempt to use known methods to achieve known results. If the filaments were on the mm range of radius then the distance between the center of the bottom surface and the discharge port would certainly fall between 1 micrometer and 1 meter.
9.	Claims 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugeun Bae (KR101575061B1, OF RECORD) in view of Larsen (US20150224699A1, of record)  and Church (US 20160031159 A1). 
	With respect to claim 19, Bae teaches a 3D printer for four-dimensional (4D) printing technology comprising: a first nozzle unit (nozzle variable stage, Figs. 2-4, see rejection of claim 1 above) comprising a nozzle for a 3D printer (nozzle variable stage, Figs. 2-4, see rejection of claim 1 above); a nozzle-shifting unit configured to shift the first nozzle unit in all directions (P0009, moves in X, Y, and Z direction relative to the output area); and an output area under the first nozzle unit on which a 3D printing material extruded from each of the nozzles of the first nozzle unit is stacked (bottom plate 20, Fig. 1 NOTE: P0023, invention is an improvement towards the prior art shown in Fig. 1, maintains many features thereof), respectively, and an output is formed, wherein at least one of the first nozzle unit comprises the nozzle of claim 1 (nozzle variable stage, Figs. 2-4, see rejection of claim 1 above).
Bae fails to teach a second nozzle unit, being silent on this. In the same field of endeavor, additive manufacturing, Church teaches an apparatus comprising a plurality of identical nozzle units (P0057). It would have been obvious to one of ordinary skill in the art to modify the printer as taught by Bae by duplicating it's nozzle as an individually controllable unit in order to increase productivity (P0057). 
	Bae as modified above fails to teach wherein the flow path is connected to the discharge port in a direction that is not perpendicular to the bottom surface, teaching it being perpendicular (Fig. 2). In the same field of endeavor, additive manufacturing, Larsen teaches a flow path connected to the discharge port at an angle (Fig. 5, P0030-P0033). It would have been obvious to one of ordinary skill in the art to modify the nozzle as taught by Bae to have a bent connection in order to increase the strength of the bond between deposited layers (P0032-P0033).
	With respect to claim 20, Bae as modified above further teaches wherein the first nozzle unit and the second nozzle unit each further comprise an eccentric discharge port (hole 522, nozzle variable stage, Figs. 2-4, see rejection of claim 1 above).
	With respect to claim 23, Larsen further teaches wherein the nozzle comprises a bent portion (Fig. 5). With respect to the limitation "so that the output has a strain rate level that is variable by controlling number of bent portions" This appears to be a design variable choice and as the claim is directed to the 3D printer itself and the combination .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741